Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered January 6, 1988, convicting him of burglary in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury was not proper is not preserved for appellate review since he failed to object to its submission (see, CPL 470.05 [2]; People v Decambre, 143 AD2d 927; People v Battles, 141 AD2d 748; cf., People v Nimmons, 72 NY2d 830). Since the record establishes the defendant’s guilt by overwhelming evidence we decline to review this alleged error in the exercise of our interest of justice jurisdiction (see, People v Pagan, 152 AD2d 756; People v Lugo, 150 AD2d 502; cf., People v Testaverde, 143 AD2d 208). Mangano, J. P., Bracken, Sullivan and Balletta, JJ., concur.